311 F.2d 228
63-1 USTC  P 9171
Warren W. ARCHBOLD, and George Edward Archbold,Administrator of the Estate of Blanche E.Archbold, Appellants,v.UNITED STATES of America.
No. 13999.
United States Court of Appeals Third Circuit.
Argeud Dec. 4, 1962.Decided Jan. 9, 1963, Rehearing Denied Jan. 29, 1963.

Leopold Frankel, Paterson,N.J.  (Frankel & Frankel, Paterson, N.J., on the brief) for plaintiffs-appellants.
Stephen B. Wolfberg, Washington, D.C.  (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Melva M. Graney, Attys., Dept. of Justice, Washington, D.C., David M. Satz, Jr., U.S. Atty., Vincent J. Commisa, Asst. U.S. Atty., on the brief), for appellee.
Before BIGGS, Chief Judge, STALEY, Circuit Judge, and LEAHY, District judge.
PER CURIAM.


1
A careful examination of the record in this case and consideration of the oral arguments and the briefs of the parties convince us that the decision of the court below and its reasoning were correct.  Accordingly the judgment will be affirmed upon the succinct opinion of Judge Meaney, D.C., 201 F.Supp. 329.